DETAILED ACTION
The instant action is in response to application 8 August 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
The abstract is not presently in proper form for US applications.  Presently, the abstract is over 150 words.  Please see MPEP §608.01(b) for guidelines to writing the abstract.
¶2, sentence 1 should be revised to: In order to synchronize the phases of the output voltages between 
¶4 is a run on sentence and not proper grammar.  Applicant is cordially reminded that they are only limited to one period in the claims.
¶6, 7, 8, 10, 13 15 appear to be run on sentences as well.
The title is objected to as being undescriptive.  Examiner suggests emphasizing the claimed synchronization process and prediction accuracy.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The claims appear to be a translation into English from a foreign document.  The claims have not been checked to the extent necessary to determine the presence of all possible formal 
Claim 1, “the phase of the first reference sine wave” in lines 3-4 should be “an alpha phase of the first reference sign wave”.  Note that the number of phases requires each phase to be properly distinguished ( a first phase, a second phase, a third phase, etc).  Greek letters were chosen since applicant already has first and second phases listed in the cliam.
Claim 1, “a phase” in line 9 requires proper distinction.
Claim 1, “the comparison result” in line 13 should be “a comparison result”.
Claim 1, “a phase change per unit time” in line 15 was previously claimed in line 12.  This requires proper distinction (the, second, etc).
Claim 1, “the change” in line 16 also requires proper distinction.
Claim 1,  “a phase included in the first synchronization signal” requires proper distinction.
Claim 1,  “the polarity reversal” in line 18 should be “a polarity reversal” or “ a first polarity reversal”.  The limitation requires proper distinction. 
Claim 1, “predicts” should be “predicting” in line 23.
Claim 1,  “continuing” should be “continually” in line 23.
Claim 1, “a phase amount per unit time after the change” requires proper distinction. 
Claim 2 “first set time” requires proper antecedent basis.
Claim 2, “a phase” requires distinction.
Claim 2, “second set time” requires proper antecedent basis.
Claim 3, “first set time” requires proper antecedent basis.
Claim 3, “the time interval” requires proper antecedent basis.
Claim 3, “the second set time” requires proper antecedent basis. 
Claim 5, “the first set time” requires proper antecedent basis.
Claim 6, “the time interval” requires proper antecedent basis.
Claim 7, “a change amount of the phase change amount” requires proper distinction.
Claim 8 “a phase” requires distinction.
Claim 8 “the comparison result” requires proper antecedent basis.
Claim 11, “the phase” in line 3 requires proper distinction.
Claim 11, “the output voltage” in line 3 requires proper distinction.
Claim 11, “a phase change amount per unit time” in line 15 requires proper distinction. 
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten to comply with all formal issues set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1, the prior art fails to disclose: “wherein the control unit repeats the series of processing of comparing a first phase representing a phase of the first reference sine wave and being a phase included in the first synchronization signal, with a second phase that is the phase of the second reference sine wave when the first synchronization signal is received when the communication unit receives the first synchronization signal from the other inverter generator, changing a phase change amount per unit time of the second reference sine wave in accordance with the comparison result, continuing to update the phase of the second reference sine wave so that the phase of the second reference sine wave changes with a phase change amount per unit time after the change with reference to the first phase until the next first synchronizing signal is received from the other inverter generator, the control unit compares a 
As to claim 11, the prior art fails to disclose “wherein the control unit repeats the series of processing of comparing a first phase representing a phase of the first reference sine wave and being a phase included in the first synchronization signal, with a second phase that is the phase of the second reference sine wave when the first synchronization signal is received when the communication unit receives the first synchronization signal from the other inverter generator, changing a phase change amount per unit time of the second reference sine wave in accordance with the comparison result, continuing to update the phase of the second reference sine wave so that the phase of the second reference sine wave changes with a phase change amount per unit time after the change with reference to the first phase until the next first synchronizing signal is received from the other inverter generator, the control unit compares a third phase that is a phase included in the first synchronization signal received prior to the polarity reversal timing of the second reference sine wave by the communication unit and that is one of the first phases, with a fourth phase that is a phase of the second reference sine wave when the first synchronizing signal is received, changing the phase change amount per unit time of the second reference sine wave in accordance with the comparison result, and predicts the polarity inversion timing of the first reference sine wave by continuing to update the phase of the second reference sine wave so that the phase of the second reference sine wave changes with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0279280 by Shakeel et al teaches a method of comparing zero crosses and difference in angles to create a synchronous signal but does not teach multiple synchronization signals with multiple phases as required by the independent claims.
US 2020/0227919 by Yuan et al teaches adding phases into a carrier signal, but does not teach multiple with multiple phases as required by the independent claims.
US 2018/0287391 by Shibata et al teaches multiple generators with multiple synchronization signals, but does not teach changing a phase change amount per unit time of the second reference sine wave in accordance with the comparison result as required per the independent claims.
US 2014/0169053 by Ilic teaches using time adjustments in phase locked loops for synchronization, but does synchronization signals having multiple phases as required by the independent claims.
Azrik et al’s “Votlage Synchronization Scheme Based on Zero Corssing Detection for Parallel Connected Inverters in AC Microgrids” (IEEE NPL) teaches using zero crossings to calculate phase differences, as well as using time adjustments in phase calculations, but does not teach multiple phases in synchronization signals as required by the independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839